Citation Nr: 0802137	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-38 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of establishing entitlement to 
Department of Veterans Affairs (VA) compensation and pension 
benefits.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from February 1941 to March 
1945, and from July 1946 to July 1948.  The veteran died in 
October 1984.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision from the 
Manila, the Republic of the Philippines, Department of VA 
Regional Office (RO). 

The appellant requested a Board hearing at the RO in October 
2005.  In January 2006, the appellant withdrew her request 
for such hearing.   38 C.F.R. § 20.704(e).  

The RO also denied entitlement to accrued benefits.  In 
response, the appellant filed a timely notice of disagreement 
(NOD) in June 2005.  The RO has not, however, provided her a 
statement of the case (SOC) concerning this claim, precluding 
her from perfecting an appeal to the Board.  This claim must 
be REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  See Manlincon v. West, 12 Vet. App. 238 
(1999). 


FINDINGS OF FACT

1.  The veteran died in October 1984.

2.  The veteran and the appellant were not married more than 
one year before the veteran's death, the veteran and 
appellant were not married within 15 years after the 
veteran's discharge from service, and the veteran and 
appellant do not have any children born from their union.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits have not been met.  38 
U.S.C.A. §§ 101(3), 103, 1304 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As an initial matter, the Board has considered whether it has 
a duty to assist with further development of the claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant was 
notified of the general requirements pertaining to death 
benefits claims in March 2005, and was notified of the 
specific requirements of eligibility for death benefits as a 
surviving spouse in May 2005.  Under the circumstances 
presented in this case, it is not the factual evidence that 
is dispositive of the present appeal, but rather the 
application of the law and regulations to the undisputed 
facts.  In such cases, it has been held that the duty to 
assist is not applicable.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (regarding entitlement to recognition as 
surviving spouse for purposes of reinstatement of death 
pension benefits, neither duty to assist nor duty to notify 
are implicated when question is limited to interpretation and 
application of a statute).

The facts are already established by the evidence now of 
record and are not in dispute.  Collecting additional 
evidence would not be productive or helpful to the 
appellant's appeal.  Because the law as mandated by statute, 
and not further development of evidence, is dispositive of 
this appeal, further assistance is unnecessary.  Mason v. 
Principi, 16 Vet. App. 129 (2002).
II.  Analysis

VA compensation and pension benefits are payable to a 
surviving spouse of a veteran who died on or after January 1, 
1957, who was married to the veteran before the expiration of 
15 years after the termination of the period of service in 
which the injury or disease causing the death of the veteran 
was incurred or aggravated; for one year or more; or for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. § 1304; 38 
C.F.R. § 3.54(c).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The appellant is not eligible for VA compensation and pension 
benefits because her marriage to the veteran does not meet 
the requirements of 38 C.F.R. § 3.54(c).  The marriage 
certificate shows the appellant and the veteran were legally 
married in May 1984.  As the veteran was discharged from 
service in July 1948, the appellant and veteran were married 
more than 15 years after the veteran's discharge from 
service.  As the death certificate of record shows that the 
veteran died in October 1984, approximately 5 months after 
the veteran and appellant were married, the veteran and 
appellant were not married for one year or more prior to the 
veteran's death.  There is no evidence, nor does the veteran 
contend, that she and the veteran had a child born from their 
union.  Therefore,  the appellant is not a surviving spouse 
of the veteran for the purpose of establishing entitlement to 
VA compensation and pension benefits.  38 C.F.R. § 3.54(c).




ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of establishing entitlement to VA 
compensation and pension benefits is denied.


REMAND

For purposes of entitlement to accrued benefits, a spouse is 
defined as the surviving spouse of the veteran, whose 
marriage meets the requirements of 38 C.F.R. § 3.1(j).  Where 
the marriage meets the requirements of 38 C.F.R. § 3.1(j), 
duration of marriage is not a factor.  38 C.F.R. § 
3.1000(d)(1).  The appellant and the veteran had a valid 
marriage, and she is the surviving spouse of the veteran.

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to an SOC, and the RO's failure to issue an SOC 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, an SOC addressing the 
appealed May 2005 rating decision denying entitlement to 
accrued benefits must be issued to the appellant.

Accordingly, the case is remanded for further action as 
follows:

Issue an SOC addressing the May 2005 RO 
decision wherein the RO denied 
entitlement to accrued benefits.  Advise 
the appellant of the need to timely file 
a substantive appeal if appellate review 
is desired.  If, and only if, a timely 
substantive appeal on the aforementioned 
issue is filed should this claim be 
returned to the Board.  See 38 U.S.C.A. 
§§ 7104(a), 7105A.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


